Appeal by the defendant from two judgments of the County Court, Nassau County (Santagata, J.), both rendered July 12, 1985, convicting him of burglary in the first degree under indictment No. 59719, and bail jumping in the second degree under indictment No. 59346, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Having pleaded guilty, the defendant has forfeited any right to appellate review of the denial of his motion for a hearing pursuant to People v Isaacson (44 NY2d 511, rearg denied 45 NY2d 776) to determine whether the alleged misconduct of law enforcement officials violated his due process rights, which would mandate the dismissal of the indictment (see, People v Di Raffaele, 55 NY2d 234, 240; People v Macy, 100 AD2d 557). In any event, the court properly denied the defendant’s motion since the allegations of police misconduct would not warrant a dismissal on due process grounds. The conduct charged is not susceptible of being characterized as egregious and deprivative of the defendant’s rights and it did not "manifest a disregard for cherished principles of law and order” (People v Isaacson, supra, at 521; see, People v Lerner, *604122 AD2d 813, lv denied 68 NY2d 1001). Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.